 


109 HR 4562 IH: The Fourteenth Dalai Lama Congressional Gold Medal Act
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4562 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Ms. Ros-Lehtinen (for herself, Mr. Lantos, Mr. Hyde, Ms. Pelosi, Mr. Wolf, Mr. Ackerman, Mr. McDermott, Mr. Moran of Virginia, Ms. McCollum of Minnesota, Mr. Engel, Mr. Crowley, Ms. Linda T. Sánchez of California, Mr. Sabo, Mr. Walsh, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Tenzin Gyatso, the Fourteenth Dalai Lama, in recognition of his many enduring and outstanding contributions to peace, nonviolence, human rights and religious understanding. 
 
 
1.Short titleThis Act may be cited as the The Fourteenth Dalai Lama Congressional Gold Medal Act. 
2.FindingsThe Congress finds that Tenzin Gyatso, the Fourteenth Dalai Lama— 
(1)is recognized in the United States and throughout the world as a leading figure of moral and religious authority; 
(2)is the unrivaled spiritual and cultural leader of the Tibetan people, and has used his leadership to promote democracy, freedom and peace for the Tibetan people through a negotiated settlement of the Tibet issue, based on autonomy within the People’s Republic of China; 
(3)has led the effort to preserve the rich cultural, religious and linguistic heritage of the Tibetan people and promote the safeguarding of other endangered cultures throughout the world;  
(4)was awarded the Nobel Peace Prize in 1989 for his efforts to promote peace and nonviolence throughout the globe and to find democratic reconciliation for the Tibetan people through his Middle Way approach; 
(5)has significantly advanced the goal of greater understanding, tolerance, harmony and respect among the different religious faiths of the world through interfaith dialogue and outreach to other religious leaders; and  
(6)has used his moral authority to promote the concept of universal responsibility as a guiding tenet for how human beings should treat one another and the planet we share. 
3.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to Tenzin Gyatso, the Fourteenth Dalai Lama, in recognition of his many and enduring contributions to peace and religious understanding. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
